Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: in combination with other claimed limitations, the prior arts of record fail to disclose or suggest wherein the first side of the main printed circuit board is a side that is closer to the at least one radiating element, and wherein the main printed circuit board is positioned on the first side of the reflector, as required by claims 1 and 14; the prior arts of record fail to disclose or suggest wherein the feed network further comprises the following elements formed on the surface of the first side of the main printed circuit board: a power dividing unit; and a second conductive trace that couples the power dividing unit to an outlet of the phase shifting unit, wherein the power dividing unit is configured to feed power to a first radiating element and a second radiating element of the at least one radiating element, as required by claim 4; the prior arts of record fail to disclose or suggest wherein the adjustable electromechanical phase shifter further comprises a wiper arm printed circuit board that is attached to the main printed circuit board, the antenna further comprises an electrical tilt control unit that is positioned on a second side of the reflector that is opposite the first side, wherein the electrical tilt control unit is configured to control movement of the wiper arm printed circuit board, and the feed network further comprises a low-pass filter that is formed on the surface of the first side of the main printed circuit board, wherein the low-pass filter is configured to obtain a direct current signal by filtering from signals that is input to the feed network, and the direct current signal is configured to be provided to the electrical tilt control unit, as required by claim 17; and the prior arts of record fail to disclose or suggest wherein the adjustable electromechanical phase shifter is a first adjustable electromechanical phase shifter, the feed network further comprises a second adjustable electromechanical phase shifter having the same structure as the first adjustable electromechanical phase shifter, and the main printed circuit board of the second adjustable electromechanical phase shifter and the main printed circuit board of the first adjustable electromechanical phase shifter are the same printed circuit board, wherein the second adjustable electromechanical phase shifter is disposed opposite the first adjustable electromechanical phase shifter back to back, as required by claim 18.
Claims 1-19 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844